Citation Nr: 1615436	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for residuals, status-post removal of venereal warts. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 through January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at an April 2015 Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

In July 2015, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

A petition to reopen the claim of entitlement to service connection for a bilateral knee condition has been raised by the record in a July 2015 Supplemental Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran and his spouse testified credibly that the Veteran experiences decreased sensitivity in his penis during sexual relations and increased sensitivity and irritation in the areas of his warts due to sweat and moisture during hot weather and the summer months.

VA examinations of the areas around the Veteran's venereal warts were conducted during the winter months, in January 2012 and in December 2013.  Perhaps consistent with the Veteran's testimony, given the timing of the examinations, neither examination revealed any visible skin conditions that were attributable to the Veteran's venereal condition.

In view of the foregoing, the Board remanded the appeal in July 2015 so that the Veteran could undergo a new VA examination of his skin during the summer so that manifestations and symptoms associated with his venereal warts may be observed and noted during their active stage.  38 C.F.R. § 3.159(c)(4) (2015); Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that if an appellant's condition is subject to active and inactive stages, an examination should be conducted during the active stage).  A review of the record shows that the Veteran was scheduled for a VA examination on October 28, 2015, which the Veteran was unable to attend.  The Board finds that the AOJ did not substantially comply with the prior remand directives as the AOJ failed to schedule the Veteran for an examination during the summer months so that manifestation and symptoms associated with his venereal warts may be observed.  Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the July 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  During the summer, the Veteran should also be afforded a VA examination, with an appropriate examiner, to determine all manifestations and symptoms associated with his venereal wart condition.  If possible, this examination should be scheduled during a period of flare-up of this condition.  

The Veteran's VBMS file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran and the clinical findings from the examination, the VA examiner should identify all manifestations, symptoms, and objectively observed findings that are associated with the Veteran's venereal warts and their initial removal.  The examiner should also note and discuss any functional and/or occupational impairment that result from the noted manifestations, symptoms, and findings.  In particular, the examiner should fully discuss the frequency, duration, and severity of any flare-ups related to this condition.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
3.  After completion of the above development and any other warranted development, the issue of the Veteran's entitlement to a compensable disability rating for residuals, status-post removal of venereal warts should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





